PER CURIAM.
'This is an appeal in a criminal case. No bill of exceptions has been settled and consequently the proceedings of the lower court are not properly before us. We have carefully examined, however, the affidavits submitted on the motion for new trial and what is admitted to be a correct transcript of the stenographer’s notes of the Judge’s charge, and we are satisfied that no error was committed in the trial of the case. Counsel admitted at the bar of this court that there was no error in the admission or rejection of testimony, and the criticism made of the court’s charge is entirely without foundation. The charge was able and comprehensive, and presented every contention of the defendants, as well as of the prosecution, in the fairest possible light. We have read it carefully and we do not think that the most captious critic could justly find any fault with it. The motion for new trial was a matter addressed to the sound discretion of the trial judge. Not only was there no showing of abuse of that discretion, but ah examina*648tion of the affidavits offered in support of the motion convinces us that it was properly exercised. The sole question in the case was as to the identity of the defendants as the persons who committed the crime. They were identified by a number of witnesses and in addition strong circumstantial testimony connecting them with the crime was offered. Their defense was an alibi, and this was fully and fairly submitted tó the jury. The questions are purely questions of fact; and there is no reason to think that the verdict of the jury or the judgment of the trial court should be disturbed.
Affirmed.